


EXHIBIT 10.2


RESTRICTED STOCK UNITS
GRANT AGREEMENT


Effective [___] (the “Date of Grant”), the Compensation Committee of the Board
of Directors (the “Committee”) of Babcock & Wilcox Enterprises, Inc. (“BW”)
awarded you a grant of restricted stock units (“RSUs”) under the Babcock &
Wilcox Enterprises, Inc. 2015 Long-Term Incentive Plan (the “Plan”). The
provisions of the Plan are incorporated herein by reference.


Any reference or definition contained in this Agreement shall, except as
otherwise specified, be construed in accordance with the terms and conditions of
the Plan and all determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on you and your legal representatives and beneficiaries. The term
“BW” as used in this Agreement with reference to employment shall include
subsidiaries of BW (including unconsolidated joint ventures). Whenever the words
“you” or “your” are used in any provision of this Agreement under circumstances
where the provision should logically be construed to apply to the beneficiary,
estate, or personal representative, to whom any rights under this Agreement may
be transferred by will or by the laws of descent and distribution, it shall be
deemed to include such person.


Restricted Stock Units


RSU Award. You have been awarded the number of RSUs shown on the attached Notice
of Grant (which is incorporated herein by reference). Each RSU represents a
right to receive one share of BW common stock on the Vesting Date, as set forth
in the “Vesting Requirements” paragraph below.


Vesting Requirements. Subject to the “Forfeiture of RSUs” provision below, RSUs
do not provide you with any rights or interest therein until they become vested
under one or more of the following circumstances (each such circumstance a
“Vesting Date”):


[___]




Change in Control Vesting


(a)
If you remain employed by BW throughout the period beginning on the Date of
Grant and ending on the date of a Change in Control, you will become 100% vested
in all unvested RSUs evidenced by this Agreement upon the Change in Control,
except to the extent that an award meeting the requirements of section (d) of
this “Change in Control Vesting” paragraph below (a “Replacement Award”) is
provided to you in accordance with such section (d) to replace, adjust or
continue the award of the RSUs covered by this Agreement (the “Replaced Award”).
If a Replacement Award is provided, references to the RSUs in this Agreement
shall be deemed to refer to the Replacement Award after the Change in Control.





--------------------------------------------------------------------------------





(b)
If, upon or after receiving a Replacement Award, you experience a termination of
employment with BW (or any successor) (the “Successor”) by reason of you
terminating employment for Good Reason or the Successor terminating your
employment other than for Cause, in each case within a period of two years after
the Change in Control and during the vesting period set forth in the “Vesting
Requirements” paragraph, you shall become 100% vested in the Replacement Award
upon such termination.



(c)
If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding RSUs that at the time of the Change in Control
are not subject to a “substantial risk of forfeiture” (within the meaning of
Section 409A of the Code) will be deemed to be vested at the time of such Change
in Control and will be paid as provided for in the “Settlement of RSUs”
paragraph below.



(d)
For purposes of this Agreement, a “Replacement Award” means an award: (i) of the
same type (e.g., restricted stock units) as the Replaced Award; (ii) that has a
value at least equal to the value of the Replaced Award; (iii) that relates to
publicly traded equity securities of BW or its successor in the Change in
Control or another entity that is affiliated with BW or its successor following
the Change in Control; (iv) if your holding the Replaced Award is subject to
U.S. federal income tax under the Code, the tax consequences of which under the
Code are not less favorable to you than the tax consequences of the Replaced
Award; and (v) the other terms and conditions of which are not less favorable to
you holding the Replaced Award than the terms and conditions of the Replaced
Award (including the provisions that would apply in the event of a subsequent
Change in Control). A Replacement Award may be granted only to the extent it
does not result in the Replaced Award or Replacement Award failing to comply
with or be exempt from Section 409A of the Code. Without limiting the generality
of the foregoing, the Replacement Award may take the form of a continuation of
the Replaced Award if the requirements of the two preceding sentences are
satisfied. The determination of whether the conditions of this section (d) are
satisfied will be made by the Committee, as constituted immediately before the
Change in Control, in its sole discretion.



(e)
For purposes of this Agreement, “Cause” means: (i) your willful and continued
failure to perform substantially your duties with the Company or an Affiliate
(occasioned by reason other than your physical or mental illness or disability)
after a written demand for substantial performance is delivered to you by BW
which specifically identifies the manner in which BW believes that you have not
substantially performed your duties, after which you shall have thirty (30) days
to defend or remedy such failure to substantially perform your duties; (ii) your
willful engaging in illegal conduct or gross misconduct which is materially and
demonstrably injurious to BW; or (iii) your conviction with no further
possibility of appeal for, or plea of guilty or nolo contendere by you to, any
felony. The cessation of your employment under subparagraph (i) and (ii) above
shall not be deemed to be for “Cause” unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters (3/4) of the entire membership of the Committee at
a meeting of such Committee called and held for such purpose (after reasonable
notice is provided to you and you are given an opportunity, together with your
counsel, to


2



--------------------------------------------------------------------------------



be heard before such Committee), finding that, in the good faith opinion of such
Committee, you are guilty of the conduct described in subparagraph (i) or (ii)
above, and specifying the particulars thereof in detail.


(f)
A termination “for Good Reason” shall mean your termination of employment with
the Successor as a result of the initial occurrence, without your consent, of
one or more of the following events:



(i)
a material diminution in your duties or responsibilities from those applicable
immediately before the date on which a Change in Control occurs;

(ii)
a material reduction in your annual rate of base salary or target bonus as in
effect on the Change in Control or as either of the same may be increased from
time to time thereafter;

(iii)
a material reduction in the amount of your annual target long-term incentive
compensation opportunity (whether payable in cash, common stock or a combination
thereof) as in effect on the Change in Control or as the same may be increased
from time to time thereafter, unless such material reduction applies to all
similarly situated executives of BW and the parent corporation resulting from
the Change in Control; and provided that for the avoidance of doubt, a material
reduction of such annual target long-term incentive compensation opportunity
shall not be deemed to occur if such opportunity becomes payable solely in cash;
or

(iv)
a change in the location of your principal place of employment with BW by more
than fifty (50) miles from the location where you were principally employed
immediately before the Change in Control without your consent.

Notwithstanding the foregoing, “Good Reason” shall not be deemed to exist
unless: (A) you have provided written notice to BW of the existence of one or
more of the conditions listed in (i) through (iv) above and your intention to
terminate employment as a result within sixty (60) days after your knowledge of
such condition or conditions occurs; and (B) such condition or conditions have
not been cured by BW within thirty (30) days after receipt of such notice.


Forfeiture of RSUs. RSUs which are not or do not become vested upon your
termination of employment shall, coincident therewith, terminate and be of no
force or effect.


In the event that (a) you are convicted of (i) a felony or (ii) a misdemeanor
involving fraud, dishonesty or moral turpitude, or (b) you engage in conduct
that adversely affects or may reasonably be expected to adversely affect the
business reputation or economic interests of BW, as determined in the sole
judgment of the Committee, then all RSUs and all rights or benefits awarded to
you under this grant of RSUs are forfeited, terminated and withdrawn immediately
upon such conviction or notice of such determination. The Committee shall have
the right to suspend any and all rights or benefits awarded to you hereunder
pending its investigation and final determination with regard to such

3



--------------------------------------------------------------------------------



matters. The forfeiture provisions of this paragraph are in addition to the
provisions under the heading “Clawback Provisions” below.


Settlement of RSUs.


(a)
No Deferral Election or Change in Control. If you have not made a permitted
deferral election and settlement is not occurring in connection with or
following a Change in Control, vested RSUs shall be settled in shares of BW
common stock, which shares shall be distributed as soon as administratively
practicable after the Settlement Date (as defined below), but in no event later
than March 15 following the end of the calendar year in which the Settlement
Date occurs.



(b)
Change in Control.



(i)
Notwithstanding anything in this Agreement to the contrary, to the extent any
RSUs are vested as of a Change in Control, such vested RSUs shall be settled in
shares of BW common stock within 10 business days of the Change in Control.



(ii)
Notwithstanding anything in this Agreement to the contrary, if, during the
two-year period following a Change in Control, you experience a qualifying
termination of employment (as described in section (b) of the “Change in Control
Vesting” paragraph above), the RSUs that are vested as of the date of such
termination of employment shall be paid within 10 business days of such
termination of employment to the extent they have not been previously paid to
you.



(c)
Deferral Election. If you have made a permitted deferral election, shares shall
be distributed on the Settlement Date.



(d)
Definition of “Settlement Date”. For purposes of this Agreement, “Settlement
Date” means either: (i) the applicable Vesting Date or, in the event you made a
permitted deferral election pursuant to the Plan with respect to this grant,
(ii) the date(s) of the applicable distribution event in accordance with such
deferral election.



Dividend, Voting Rights and Other Rights. You shall have no rights of ownership
in the shares of BW common stock underlying the RSUs and shall have no right to
vote such shares until the date on which the shares are transferred to you
pursuant hereto. To the extent that cash dividends are otherwise paid with
respect to shares of BW common stock, dividend equivalents will be credited with
respect to the shares underlying the RSUs and shall vest at the same time as the
related RSUs vest. Vested dividend equivalents shall be paid at the same time
the underlying shares are transferred to you, with no earnings accruing thereon.
Dividend equivalents credited with respect to RSUs that do not vest shall be
forfeited at the same time the related RSUs are forfeited.


Taxes



4



--------------------------------------------------------------------------------



You will realize income in connection with this RSU grant in accordance with the
tax laws of the jurisdiction that is applicable to you. You should consult your
tax advisor as to the federal and/or state income tax consequences associated
with this RSU grant as it relates to your specific circumstances.


By acceptance of this letter, you agree that any amount which BW is required to
withhold on your behalf, including state income tax and FICA withholding, in
connection with income realized by you under this grant or as otherwise required
under applicable law will be satisfied by withholding whole units or shares
having an aggregate fair market value as near equal in value but not exceeding
the amount of such required tax withholding, unless the Committee determines to
satisfy the statutory minimum withholding obligation by another method permitted
by the Plan.


Regardless of the withholding method, you will promptly pay to BW the amount of
income tax which BW is required to withhold in connection with the income
realized by you in connection with this grant and, unless prohibited by
applicable law, that you hereby authorize BW to withhold such amount, in whole
or in part, from subsequent salary payments, without further notice to you.


Transferability


RSUs granted hereunder are non-transferable other than by will or by the laws of
descent and distribution or pursuant to a qualified domestic relations order.


Clawback Provisions



Recovery of RSUs.  In the event that BW is required to prepare an accounting
restatement due to the material noncompliance of BW with any financial reporting
requirement under the U.S. federal securities laws as a result of fraud (a
“Restatement”) and the Board reasonably determines that you knowingly engaged in
the fraud, BW will have the right to recover the RSUs granted during the
three-year period preceding the date on which the Board or BW, as applicable,
determines it is required to prepare the Restatement (the “Three-Year Period”),
or vested in whole or in part during the Three-Year Period, to the extent of any
excess of what would have been granted to or would have vested for you under the
Restatement.



Recovery Process.  In the event a Restatement is required, the Board, based upon
a recommendation by the Committee, will (a) review the RSUs either granted or
vested in whole or in part during the Three-Year Period and (b) in accordance
with the provisions of this Agreement and the Plan, will take reasonable action
to seek recovery of the amount of such RSUs in excess of what would have been
granted to or would have vested for you under the Restatement (but in no event
more than the total amount of such RSUs), as such excess amount is reasonably
determined by the Board in its sole discretion, in compliance with Section 409A
of the Code.  There shall be no duplication of recovery under Article 20 of the
Plan and any of 15 U.S.C. Section 7243 (Section 304 of The Sarbanes-Oxley Act of
2002) and Section 10D of the Exchange Act. The clawback provisions of this
Agreement are in addition to the forfeiture provisions contained under the
heading “Forfeiture of RSUs” above.

5



--------------------------------------------------------------------------------





Other Information


Neither the action of BW in establishing the Plan, nor any action taken by it,
by the Committee or by your employer, nor any provision of the Plan or this
Agreement shall be construed as conferring upon you the right to be retained in
the employ of BW.

6

